      . · -t
~r-
      A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Mod.ified)                                                                Page 1 ofl   Lf
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      v.                                            (For Offenses Committed On or After November 1, 1987)


                             Missael Alegria-Licea                                  CaseNumber: 3:19-mj-22224

                                                                                    Leila W Morgan
                                                                                    Defendant's Attorney


      REGISTRATION NO. 85538298

      THE DEFENDANT:
       l2J pleaded guilty to count( s) 1 of Complaint
                                                 ~~~---'-~~~~~~~~~~~~~~~~~~~~~~~~-


        D was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                            Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1
        D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




        D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                     dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                      @.TIME SERVED                            D

        l2J Assessment: $10 WAIVED l2J Fine: WAIVED
        l2SJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, June 3, 2019
                                                                                Date of Imposition of Sentence
                                                    FILE~)
       Received ..    /,~-7(:)
                     DUSM    l                       .!UN 0 3 2019
                                           CL[Flf\ us DIS illlCT counr
                                                                                   II&J~~OCK
                                                                                   UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF CALIF011NIA
                                        BY                         DEPUTY

       Clerk's Office Copy                                                                                                      3:19-mj-22224
